 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlterman Transport Lines, Inc.andFreight Drivers,Warehousemen and Helpers,Local Union No. 390,InternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.Case 12-CA-4063-3October 29, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSOn July 29, 1968, Trial Examiner Jerry B Stoneissued his Decision in the above-entitled proceeding,finding thatRespondent had not engaged in theunfair labor practices alleged in the complaint andrecommending that the complaint be dismissed, as setforth in the attached Trial Examiner's Decision.Thereafter the General Counsel filed exceptions tothe Trial Examiner's Decision and a supporting brief.Respondent filed a brief in answer to the GeneralCounsel's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct,as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision and the entire record in this case,including the exceptions and briefs, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the complaint herein be, and it hereby is,dismissed.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJERRY B STONE, Trial Examiner. This proceeding, underSection 10(b) of the National Labor Relations Act, as amended,IThefacts are based upon the pleadings2Alterman Transport Lines, Inc,170 NLRB No 123 There isno real issueThe creditedtestimonyof Kane over-whelminglyreveals the ChargingParty to bea labor organization withinthemeaning of Section2(5) of the Act The factsfound herein arebased upon Kane's credited testimony.was tried pursuant to due notice on May 2, 1968, at Miami,FloridaThe original charge and an amended charge were filed onFebruary 1 and April 1, 1968, respectively The complaint inthismatter was issued on April 5, 1968.The issues in this case concern whether or not theRespondent discrimmatorily discharged Johnnie L. Jeffers onJanuary 25, 1968, because of his union and/or protectedconcerted activities and/or his participation and the giving oftestimony in a hearing before the National Labor RelationsBoard. Theissuesarethuswhether the Respondent hasviolated Section 8(a)(4), (3), and (1) of the ActAll parties were afforded full opportunity to participate inthe proceeding. The Respondent has filed a brief in this matterwhich has been consideredUpon the entire record in the case and from my observationof witnesses, I hereby make the followingFINDINGS OF FACTITHEBUSINESSOF THE EMPLOYERIAlterman Transport Lines, Inc , the Respondent, is aFlorida corporation, having its principal place of business atMiami,Florida, where it is engaged in the business of motorfreight transportationRespondent operates terminals in sev-eral cities located in Florida andin severalcities outside theState of Florida. Respondent is licensed by the InterstateCommerce Commission and the Florida Railroad and PublicUtilities Commission. Respondent annually derives gross reve-nues in excess of $50,000 from such interstate transportationConsidering the foregoing, it is found and concluded thatRespondent is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act 2II.THE LABOR ORGANIZATION INVOLVED 3Freight Drivers, Warehousemen and Helpers, Local UnionNo. 390, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is now, and has beenat all times material herein, a labor organization within themeaning of Section 2(5) of the ActIII.THE ALLEGED UNFAIR LABOR PRACTICESA The Facts 4The facts for consideration as to the issues herein may besimply stated as.1. It is established inAlterman Transport Lines, Inc ,170NLRB No. 12, (1) that the Respondent at its Tampa Terminaldiscriminatorily and pretextuously discharged an employeenamed Karl Duane Hicks, on March 24, 1967, because of itsbelief thatHicks was pro-union (pro-International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica) and (2) that Robert Burger, director of industrialrelations for Respondent, was Respondent's agent responsible4The facts are virtually undisputed and are based upon the creditedaspects of the testimony of Burger,Musial,Kane,stipulations of theparties,a fair inference therefrom,and official notice of the Board'sdecision inAlterman Transport Lines, Inc.,170 NLRB No. 12.173 NLRB No. 70 ALTERMAN TRANSPORT LINES435for the decision to discriminatorily and pretextuously dis-charge Hicks2The Respondent has a policy which is (I) against hiringemployees who have records of conviction for serious criminaloffenses, and (2) against retaining as employees those whohave records of conviction for serious criminal offenses3Apparently sometime in 1966 the Respondent com-menced utilizing the services of the Miami Police DepartmentRecords and Identification Division in running criminal recordchecks on new employees Around June or July 1967 theRespondent commenced sending older employees, who hadnot previously been checked through the Miami PoliceDepartment Records and Identification Division, to suchdepartment for a criminal record check.4 Johnnie Lee Jeffers was initially hired at a dateapproximately 4 years before January 27, 1968. Approximate-ly around the time of his initial hiring, Jeffers completed orcaused to be completed an employment application formJeffers'employment application form contained questionsdesigned to elicit information as to prior criminal convictionsJeffers' completed employment application form falsely indi-cated that he had no prior criminal convictions when in factJeffers had a record of prior criminal convictions.5The Union, Freight Drivers, Warehousemen and Helpers,Local Union No 390, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, com-menced union organizational activities among Respondent'semployees in August or September 1967.6During the union campaign (August or September 1967to January 25, 1968) Jeffers and several other employeesengaged in union organizational activity among Respondent'semployeesThe evidence does not reveal precisely whenJeffers' union activity started or precisely when Respondentacquired knowledge of Jeffers' union activity. The facts clearlyreveal, however, that around November 15, 1967, that theRespondent knew of Jeffers' union activity.7.On September 26, 1967, the Respondent sent Jeffersand several other employees to the Miami Police DepartmentCivilian Identification unit for fingerprinting, identificationcard, and criminal record check.8.On November 3, 1967, Freight Drivers, Warehousemenand Helpers, Local Union No 390, International Brotherhoodof Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica filed a representation petition in Case 12-RC-2955relating to representation rights as to certain employees of theRespondent.9.Sometime between October 27 and November 15, 1967,theMiami Police Department notified Alterman TransportLines, Inc., of its information concerning Jeffers' past criminalrecord.510. Sometime between November 3 and 15, 1967, RobertBurger became aware of the information concerning Jeffers'past criminal record as referred to in 9 above.Around the time that the Union had filed its representationpetition inCase 12-RC-2955 (on November 3, 1967)Respondent's attorney, GranvilleAlley, advised Burger ineffect that during the pending union organizational effort thatBurger should consult with him before discharging anyemployees, that if anyone were discharged during such a timethat, regardless of the reason, the Respondent could pick up acharge of unfair labor practices.Upon becoming aware of Jeffers' criminal record, Burgetdetermined that in accordance with company policy concern-ing employees with such criminal records Jeffers should bedischarged.However, because of Alley's instructions, Burgercontacted Alley. Burger told Alley in effect that he haddetermined to discharge Jeffers because of Jeffers' criminalrecord and because of company policy relating to employeeswho had criminal records of a serious nature. Burger also toldAlley in effect that Jeffers was one of the employees engagingin activity on behalf of the Union. Alley told Burger that heshould not discharge Jeffers at this time because the Respon-dent might "pick up" an unfair labor practice charge Alleytold Burger in effect that there were other reasons why he didnot want Jeffers discharged, but Alley did not disclose suchreasons to Burger.611.On November 27 and 28, 1967, Jeffers appeared at therepresentation hearing in Case 12-RC-2955° and assisted theUnion in the handling of its case.12.Around December 13, 1967, Jeffers and a number ofother employees of the Respondent were subpenaed by theUnion to appear as witnesses in the hearing in Case12-RC-2955 to be resumed. On December 18, 1967, Jeffersand a number of the employees appeared at the hearing in Case12-RC-2955 as witnesses available to the Union.Sometime around December 18, 1967, apparently shortlythereafter, Sidney Alterman (Respondent's president), Attor-ney Alley, and Burger discussed the employees who weresubpenaed as witnesses. Burger told Alterman that Jeffers hada criminal record, that he had called Alley about this matter inNovember. Alterman asked in effect why Jeffers was stillemployed in view of the Company's policy to get rid ofemployees with serious criminal records Burger told Altermanthat he had been told by Attorney Alley not to dischargeJeffers at the time and that Alley had not given him anyfurther instructions with regard to discharging Jeffers. Alleythen told Alterman and Burger that he did not want Jeffers tobe discharged at this time, that he intended to impeach Jefferson the basis of Jeffers' criminal record if he were used as awitness in the representation proceeding.8 Alley told Burger to5The information was of sucha nature as to cause Respondent tobelieve that Jeffers had been charged with a number of crimes and hadbeen convicted of aggravated assault,of breaking and entering, ofattempted rape, of assault with intent to commit murder, and ofcarrying a concealed weapon.6 I note with respect to Burger's credibility and to the question ofmotivation that Burger's affidavit given to the NLRB in the investigatingstage,and Burger'stestimony at the hearing with respect to hisdiscussion with Alley as to the reasons Jeffers was not to be dischargedat this time tend to reveal that Respondent and Burger were attemptingto present a stronger case against Jeffers than existed. I am persuaded,however,from the weight of the evidence relating to company policyconcerning employees with criminal records,the logic of reasonsadvanced,and the logical consistency of all of the evidence that thefacts are as set out and that the motivation for Jeffers'discharge wasbecause of his criminal record and not because of his union activity,assistance to the union at representation hearing, or the giving oftestimony at the representation hearing.7 Involving the Charging Party (Union) and Respondent. The factsare based upon a composite of the credited testimony of Kane and thestipulations of the parties relating to the timing of the representationhearing inCase 12-RC-2955.8Apparentlyto be resumed on January 11, 1968 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDget certified copies of Jeffers' criminal record for his use in thehearing.Thereafter, during the next week or the first few days ofJanuary 1968, Burger contacted by telephone Musial of theMiami Police Department 9 Musial and Burger discussed theinformation that Musial had relating to Jeffers ApparentlyBurger, by this time, was not exactly sure of what recordsAlley desired Burger then telephoned Alley's law firm andasked exactly what was desired. Alley's law firm then sent, onJanuary 5, 1968, a letter to Burger setting forth in effect thatwhat was desired was a certified copy of the "Judgment ofConviction" and the manner of correct certification. Burgerthereafter again telephoned Musial and ascertained where hecould obtain the Judgments of Convictions. Burger thereafter,around January 8, 1968, obtained certified copies of Judg-ments of Convictions relating to Jeffers and furnished them toAttorney Alley.14. Jeffers appeared at the representation hearing in Case12-RC-2955 on January l l and 22, 1968. On January 22,1968, Jeffers testified as a witness in the aforesaid representa-tionhearing.On this date Attorney Alley attempted toimpeach Jeffers as a witness by use of the certified copies ofJudgments of Convictions. The hearing officer at the represen-tation hearing ruled that the certified copies of Judgments ofConvictions (of Jeffers) were not admissible for such purposeand the said certified copies of Judgments of Convictions wereplaced into the rejected exhibit file of said case.15Apparently between January 22 and 25, 1968, theRespondent decided to discharge JeffersOn January 25,1968, Burger called Jeffers into his office for the purpose ofterminating him. A transcription was made of the statementsmade and the parties stipulated that a written copy of thetranscription attached to Burger's affidavit constituted thefacts as to what was said and done. The transcribed facts are asrevealed by the excerpts of such transcript attached to Burger'saffidavit and herein set out.B Interview with JohnJeffers byR.H. Burger,January 25,1968Iwould like to ask questions about The other day down atthe hearing, correct me if I am wrong, but I believe youtestified that you guessed at the questions on this writtentest you took. Now was that a true statement or not?JYou have no right to ask me that.B I don't9J.No you don'tB If we make you an A Driver on the basis you answerthese questions of your own knowledge, I think that we dohave a right to ask you that. In other words, if we arepaying you money for being an A Driver and you got thatclassification on false pretenses, then maybe you are not anA Driver I think that when we give you an evaluation testyou-JAre you aware I am still under oath and you arehaving her write it down? I ain't going to talk to you (andrises and walks to door).B: I don't want any misunderstanding or any hearsayabout what's going on.9Apparently Burger made a telephone call to the Miami PoliceDepartment for Musial in which he ascertained that Musial was not inJIain't talking to you.B.Now, wait a minute You are still in our employ.JYou can go ahead and fire me or tell me to go homeIwon't talk to you in front of this lady writing downeverything I say I'd rather go and talk with Mr. Sidney firstand then come in and try to explain (Comes back and sitsdown) If you insist, I will tell you.BDid you guess at the questions9JDon't everybody guess at the questions? Some youknow and some you don't know.B.You said you can't read.JI said I couldn't read everythingBYou can't read the application you signed with thecompany9JIdon't know. I read it enough to pass it, didn't I?you filled out when you came to work for us Yet you saidyou didn't fill in the application for employmentJIdidn't tell you thatB Is that your signature on the application?JLet me see it. (Looks it over) Yes, it's my signatureDid you fill out this?JIcan't answer that. I don't remember that far back(application dated 1/21/64)BYou don't remember who filled it out?JI said I can't remember that.BDid somebody ask you the questions and then youanswer them?JIdon't remember. That's been a long time ago.What's the point whether I can read or not? I do my work.B.That's not all that is necessary in working for thecompany. We have on the application the question askingwhether you have ever been convicted of a crime, and yousaid no, and you signed it saying everything you said wastrue. And recently I found out this is a false application.J.Maybe it is false.B Is it or isn't itsJHow do I know. Only thing I know is being convictedof a felony. Wasn't a crime. I never went to a prison likeRaifordThat's what I was under the impression of as a"crime." When they take the right from me to vote, then Ifigured that was a crime.You don't understand or you just don't want tocooperateJ: I gave you an answer.BWhen you say you don't remember, you certainlyrecognize your writing don't you?JNot necessarily. No.B.You don't recognize your own writing?JNot necessarily.B.You don't remember what happened when you cameto work for the company, you don't remember signing andfilling out the application?JAt least I had to sign itBYou do remember that?JYes.Do you think anyone in this company would fill outsomething that was false?JIdon't know that.B.Well, John, every bit of evidence here shows youApparently Burger left word for Musial to call him back and Musial latercalled Burger back. ALTERMAN TRANSPORT LINES437didn't answer these questions truthfully, and if we hadknown you were convicted of a crime, chances are youwould not be working hereThen who would you have working here? I'm not theonly guy who's been in jail EverybodyinMiami's been injailWho's ashamed about going to jail? Anytime you're putin jail doesn't necessarily mean you were guilty.BYou have a record of several things against you.JYou got to be kiddingThe only thing is, we have the certified records of thecourt and there are 4 of them, and because of the fact youdid not tell us about them at the time you came here andwe just found out about it, I have no alternative but to letyou go.J:Okay then I want my pay, and I want a writtenstatement why I have been fired-becauseIwas in jail, inprison for carrying a concealed weapon. I did all those dirtythings.And if necessary, I would do itagain, not some ofthe things I did, but as far as carrying a concealed weapon,etc , I would do that again If you don't mind, just give mea written statement why you let me go and I will be happyto go and punch out.B:Did you punch in this morningJYes.BWell the only thing I would give you a writtenstatement for is that you were discharged for falsifying thefacts on your application that you had been convicted of acrime, since if we had known you had a criminal record, wewould not have hired you. That is the reasonI am lettingyou go.is because I amgoing to testify at the hearing. If you let persons go becausethey have been in jail, you would have only about threepersons up there who had not beenin jail.BWe are not letting you go because of that, butbecause of your lying about it on your application, andbecause you have been convicted of a crime-four ofthem-you pleaded guilty to them This is different thanjust going to jailarefiringme for my Unionactivitiesinstead of my mistake My record has been in your officeever sincethe time it came in; from the time you had thepolice card, you had my police record. When I got mypicture andgot fingerprinted, you got my police record,and all of a sudden you're going to let me gobecause I amin court. Iam still under oathB I understandthat you are under oath There are alsoother peopleinthe same circumstanceswho are stillworking.JYou go through all the applications and you will findout you will find a mistakesomewhereon all of them. Faras I am concerned, it could have been an honest nustake.The best of my knowledge don't tell me what's a crime orwhat's a felony, or what.Iwas underthe impression I nevercommitteda crime until I went to a stateprison. Justspending some time in jailIthought was a felony. I justwish you wouldgive me a statementwhy you areletting mego. Give itto me in writing so I can showmy nextbossman.B: I think the customary procedure is you would want aletter of recommendation. I don't think you would want totake one saying why youwere discharged.J: I think itwouldbe better to have it that way then.B I will not give you a statement but I will not doanything to keep you from getting a jobThat's what you say, but I want a statement to showthat I stole if I stole, or what, so I can show to the nextman He can say whether he would use me or not underthose conditionsB:What would you do if you were an employer and youhired someone and put him to work and when you checkedaround later you found the man had stole from you? Wouldyou keep him or fire him9JItwould have to be proved. What you are doing isfiringme and trying me all over again about my past jailrecord. Everybody in Miami has been in jail at one time oranother.B There is a possibility lots of people have beenarrested, but don't say everybody in Miami.J.Just about, if they've been here any length of time.B:Well, as I said, the reason we're letting you go isbecause you did not tell the truth on your applicationJLet me see the part where I don't tell the truth on theapplication.B. (Shows application and reads to him question rehaving ever been convicted of a crime.) (Explains what is acrime.)J:When I went to court, the lawyer didn't explain itthatway to me. He said that unless they took away myright to vote then I had not committed a crime.BDo you have anything else you want to ask or say?JI just want a recommendation, not matter what kindit isBAs I told you before, I won't do anything or sayanything to stand in your way.J. I want a copy of that what she is writingBYou can't, it's a company record.JHow about my application, is it company recordtoo?B:Yes, it's a company record. (After more pause): Doyou have anything else you want to add9JNo, nothing else. If I am fired, I guess you're going topay me.We'll have your check ready in about an hour.J: I want it now.B: (To Dave Levine) Go out and punch him out and letme have his time card.B:Do you owe the Creuit Union anything, John?JThat's my problem. Whether I owe anything or not,you don't get any. I wish I owed the Credit Unionsomething, then you would not get nare nickel. Youwouldn't get nothing. I haven't signed nothing for you totake out.B. If you did owe the Credit Union something, youwould have it taken out of the check.J: 'at's something. About 5 years ago, and you come askme if I filled my record out. (Dave comes in with time card.Jeffers wants to see it.)B: Show it to him. (As Dave hands to Jeffers, Jeffersfolds it up and refuses to return it.)B If you want a copy, we can make you one, but that iscompany record. In other words, you are trying to keep acompany record.J: It's the only proof I have that Dave Levine punchedme out. Don't make no difference about the time, just a 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDhalf hour. Dave Levine is not supposed to punch me out.BA supervisor has the right to punch someone outJ:He don't have no right to punch me out. If he signshe punched me out, I will give it back.BAre you going to take the card?J.He handed it to me.B:He did not hand it to you to keep but to see, andyou know it.JAre you going to give me a copy of it (and hands it toRHB).B. If you want, we will give you a copy but the originalis for our company records.JAlright, I'm not afraid of any records. If I begin tothink about it more, I will think of who filled thatapplication out for meB:Well, I hope so.J:You know that's not my writing. I signed it on thebottom, but I can't even print. (Another pause)B If you want a copy of the time card, we will behappy to give it to you.JIwant the card.BWill give you a copy later.JIwouldn't want to come back here and have youarrestme for stealing something, so will sit here until yougive me a half-hour's pay.Do you have a hand truck?No I don't. It's up on the dock. (Pause) If I am fired,why are you taking insurance out9 I wouldn't have any ofthat prepaid insurance; it's a fraud. Doesn't do working manany good. Just serves the company purpose just to say theyhave insurance.B:Well, a lot of people have collected a lot of moneyfor it.J- It's not worth what they put into it.B:We don't take out insurance money unless youauthorize it.J: If you fire me, it's prepaid. That means I amover-covered, so I want my money. If I desired to keeppaying my insurance, how long would it last9B.When you are terminated, your insurance is ter-minated.J:Not explained in insurance.Yes it is. You can keep life insurance but not thehospitalization insurance.JHow high is it paid up to? How many days I got leftbefore this insurance is dropped? (RHB explains period fortransfer of life insurance) My insurance is paid up untilFriday.Do you want me to explain it to you or are yougoing to explain it to me?J.Unless you won't give me the $2.25, my insurance iscovered until next Friday. This is the check where I get paidthis week. This insurance business counts for this week.B.No, it counts for last week.J:The check I got last week counts for last week, thisone is for this week. The whole thing is a technicalityanyway. I'll find out whether I'm supposed to get it back.Anything you have honestly got coming to you, Iwill pay you.JYou already have deprived me of my job because yousay I made a mistake. Because I was unable to write orpant, someone else filled out my application. You asked mewho, and I can't remember who filled it out, but I know Isigned it and I didn't try to read it because I knew it wasimpossibleAre you going to give me a copy of my timecardWe will keep the card, but if you want a copy, wewill check with our legal department and will be happy todo it.J.Ithought this was the legal department.No, this is the personnel department. If you areentitled to it, we will give it to you.Dave Levine did punch me out, didn't he?BYes, he did, because I told him to.JA supervisor has the right to punch the time card9 Ithought only the individual has that right.B: Supervisors do, too. (Hands Jeffers check which hasbeen brought in.) There, John, is the check for the halfhour.You took out my tax. I wanted it taken out. So-Iwon't get a copy of my time card?B.You put a request to me in writing and we will sendit to you. I will check and send you an answer and let youknowJ.You sure you don't want me to come by and pick itup?that Dave Levine punched you out and I told him to Andthese people in this room can vouch for thatJYes, they're all company people. I know they will lie,too. I know this man here has lied, and you have lied.B.Have I? When?When Don Milton was here. But I've said too muchalready. Why should I give you something to take to court.J.Don't be sorry.I was only here fora reason anyway.Those present.R. H. BurgerB. F. SteinDave LevineWatefield GeraldJuanita Simms (secretary)16.Burger credibly testified to the effect that the Respon-dent had been involved in other National Labor RelationsBoard hearings and had never fired any employee because hehad appeared as a witness or testified in such a proceeding.ConclusionsConsidering all of the foregoing, I am convinced that theevidence preponderates for a finding that the Respondentdischarged Jeffers on January 25, 1968, for nondiscriminatoryreasons within the meaning of Section 8(a)(3) and (1) of theAct.The General Counsel's case essentially depends upon anevaluation of past evidence of Respondent's discriminatorymotivation, of union and protected activity of Jeffers known tothe Respondent, of the timing of the events, of instances ofBurger's affidavit in the precomplaint investigatory stages ofthis proceeding and of Burger's testimony in this proceedingindicating a lack of frankness and forthrightness. The Respon-dent's case in defense essentially consists of Burger's testimonyrelating to company policy and motivation and in explanationof the chronology (timing) of eventsConsidering all of the evidence and the foregoing, I am ALTERMAN TRANSPORT LINES439convinced that the weight of the evidence as to companypolicy persuades that a preponderance of the evidence mili-tates for a crediting of Burger's testimony as to motivation andthat the credited evidence reveals that Jeffers was dischargedon January 25, 1968, because of company policy not to hireor retain in employment employees who had been convicted ofserious crime.Accordingly, I conclude and find that theRespondent has not violated Section 8(a)(1), (3), and (4) ofthe Act by the discharge of Jeffers on January 25, 1968, asalleged.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the followingCONCLUSIONS OF LAWWarehousemen and Helpers of America is a labor organizationwithin the meaning of Section 2(5) of the Act.2.Alterman Transport Lines, Inc , the Respondent, isengaged in commerce within the meaning of Section 2(6) and(7) of the Act.3.The evidence does not establish that the Respondent hasengaged in conduct violative of Section 8(a)(4), (3), and (1) ofthe Act, as alleged.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record, and pursuant toSection 10(c) of the Act, it is recommended that thecomplaint in this matter be dismissed in its entirety.1.Freight Drivers Warehousemen and Helpers, Local UnionNo 390, International Brotherhood of Teamsters, Chauffeurs,